         Case 3:15-cv-00675-JBA Document 1165 Filed 05/21/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
_________________________________________
                                                  )
UNITED STATES SECURITIES AND                      )
EXCHANGE COMMISSION,                              ) No. 3:15-CV-675 (JBA)
                                                  )
                            Plaintiff,            )
                                                  )
       v.                                         )
                                                  )
IFTIKAR AHMED,                                    )
                            Defendant, and        )
                                                  )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED              )
DOMAINS, LLC; SHALINI AHMED; SHALINI              )
AHMED 2014 GRANTOR RETAINED ANNUITY )
TRUST; DIYA HOLDINGS LLC; DIYA REAL               )
HOLDINGS, LLC; I.I. 1, a minor child, by and      )
through his next friends IFTIKAR and SHALINI      )
AHMED, his parents; I.I. 2, a minor child, by and )
through his next friends IFTIKAR and SHALINI      )
AHMED, his parents; and I.I. 3, a minor child, by )
and through his next friends                      )
IFTIKAR and SHALINI AHMED, his parents,           )
                                                  ) MAY 21, 2019
                            Relief Defendants.    )
________________________________________)

  RELIEF DEFENDANTS’ NOTICE OF INTENTION TO OPPOSE RECEIVER’S “FIRST
     INTERIM APPLICATION FOR PROFESIONAL [SIC] FEES AND EXPENSES
      INCURRED BY THE RECEIVER AND HIS PROFESSIONALS” (ECF. 1160)

        Relief Defendants I-Cubed Domains, LLC, Shalini Ahmed, Shalini Ahmed 2014

Grantor Retained Annuity Trust, DIYA Holdings, LLC, DIYA Real Holdings, LLC, I.I. 1,

I.I. 2, and I.I. 3 (together, “Relief Defendants”), by and through undersigned counsel,

respectfully file this Notice of Intention to Oppose Receiver’s “First Interim Application

for Profesional [sic] Fees and Expenses incurred by the Receiver and his Professionals”

(ECF. No. 1160). Relief Defendants reserve all rights to all issues.




10013595v1
         Case 3:15-cv-00675-JBA Document 1165 Filed 05/21/19 Page 2 of 3



         On May 15, 2019, the Receiver filed his first interim fee application (ECF

No. 1160). In his submission, Receiver stated that “[T]he Defendant and counsel for the

Relief Defendants have not expressed a position as to this First Application.” (ECF

No. 1160 at 2). Relief Defendants notify the Court that they intend to file an Opposition

to Receiver’s First Interim Fee Application on or before June 5, 2019.1



                                         Respectfully Submitted,


                                         By:         /s/ Paul E. Knag________
                                               Paul E. Knag – ct04194
                                               pknag@murthalaw.com
                                               Kristen L. Zaehringer – ct27044
                                               kzaehringer@murthalaw.com
                                               Murtha Cullina LLP
                                               177 Broad Street, 16th Floor
                                               Stamford, Connecticut 06901
                                               Telephone: 203.653.5400
                                               Facsimile: 203.653.5444


                                               Attorneys for Relief Defendants
                                               I-Cubed Domain, LLC, Shalini Ahmed,
                                               Shalini Ahmed 2014 Grantor Retained
                                               Annuity Trust, Diya Holdings, LLC, Diya
                                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




 1
     Relief Defendants have calculated such date in accordance with local rules, to be
     three weeks after submission of Receiver’s Application on May 15, 2019.

                                            2
10013595v1
         Case 3:15-cv-00675-JBA Document 1165 Filed 05/21/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on today’s date, a copy of the foregoing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF system.

                                               _/s/ Paul Knag
                                               Paul E. Knag – ct04194




                                              3
10013595v1
